Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise covered by the entries and protests enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rates of 35% ad valorem plus $2.25 each under Item 711.94 or 45% ad valorem under Item 711.96 of the Tariff Sched*391ules of the United States, consist of tachometers or speed indicators or parts of said tachometers or speed indicators; that said articles are not 'bicycle speedometers.
2. That the protests were filed against the entries under Sec. 514 of the Tariff Aot of 1930 within 60 days after the date of liquidation thereof, and 'that said protests are now pending before this Court.
3. That prior to September 30, 1967, a request was filed with the Collector of Customs at the port of entry for reliquidation and classification of said merchandise under Item 711.98 at the rate of 10% ad valorem, by virtue of Sec. 36 (k) of Public Law 89-241, as amended by Public Law 90-36.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, the same being limited to the merchandise assessed under said Items 711.94 and 711.96.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the government and to establish the proper classification, as claimed by the plaintiffs, to be under item 711.98, Tariff Schedules of the United States, as amended by section 36 (k) of Public Law 89-241 and Public Law 90-36, as speedometers (other than bicycle speedometers), tachometers, and parts thereof.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.